Jones, J.
(dissenting). In my opinion the case should have been dismissed as to the defendant Barber. Although Forcier had authority to test the car, the evidence was undisputed that he had no right to use it for his privatepurposes. It is true he stated that his primary purpose in making the trip was to test the car. But this statement was his conclusion- rather than a statement of fact. He repeatedly stated that he would not have taken the car out until the following morning but for the arrangement he had made with his lady friend and the other boys. He had taken the car out of the garage at a time when there was abundant opportunity to test it in the daylight. He was on his so-called testing trip outside of working hours and when, as he said, it was quite dark. Before the accident happened he had ascertained that there was no leak. After the accident the party continued the trip to Chippewa Falls for the purpose of seeing the young ladies.
As I interpret the testimony it conclusively shows that Forcier was using the car for his own convenience and was “on pleasure bentand in my judgment there was no credible evidence that he was acting within the scope of his employment when the accident happened.
A motion for a rehearing was denied, with $25 costs, on July 8, 1022.